Citation Nr: 0313350	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  92-54 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee strain with a torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for a left knee 
strain.  Thereafter, in September 1995, the RO granted the 
veteran entitlement to service connection for a left knee 
strain and assigned an initial 10 percent evaluation 
effective December 14, 1990.


FINDING OF FACT

The veteran's left knee strain with a torn meniscus is 
manifested by no more than mild subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected left knee strain with a torn meniscus, have not 
been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic 
Code 5257 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A letter from H.N.S., M.D., dated March 1986 indicated that 
the veteran complained of pain in both knees in January 1986 
with generalize tenderness and intermittent swelling.  The 
examiner noted palpable effusion of the left knee and under 
sterile precautions an arthrocentesis of the knees was 
performed.  The diagnosis was post-traumatic degenerative 
arthritis of both knees involving the patello-femoral joints.  

At his August 1991 RO hearing, the veteran testified that he 
suffered from a left knee disability secondary to his service 
connected right knee disability.  He indicated that he had 
fluid removed from his left knee and wore an elastic brace on 
his left knee.  He stated that he noted grinding and clicking 
in both knees.  

At a February 1991 VA examination, the veteran reported left 
knee pain.  The examination showed no tenderness or swelling.  
Range of motion was 180 degrees of extension and 115 degrees 
of flexion bilaterally.  Both patellae were mobile and there 
was no laxity in the left knee.  The diagnosis was left knee 
strain.

At a September 1991 VA examination, the veteran reported left 
knee pain side to side as well as popping.  The examination 
showed crepitation felt within the soft tissue about the left 
knee.  Full range of motion of the left knee was possible.  
Discomfort was noted on passive rotary movement of the left 
knee.  There was no undue laxity of the ligaments of the left 
knee noted and the patella was freely movable.  

At his June 1992 Central Office hearing, the veteran 
testified that he had fluid taken from both knees at various 
times.

A statement from H.N.S., M.D., dated April 1993 indicated 
that an examination of the left knee revealed normal range of 
motion with no instability of the collateral ligaments; 
however, there was some laxity of his anterior cruciate 
ligament.  In addition, it was noted that there was a 
palpable effusion present.  The diagnoses were internal 
derangement of the left knee and tear of the medial meniscus 
of the left knee.  It was noted that an arthrocentesis of the 
left knee joint was performed and 10cc of thick yellow joint 
fluid was aspirated from the left knee joint.  The examiner 
indicated that in his opinion, the veteran would require 
arthroscopic surgery with a partial meniscectomy and synovial 
debridement in order to relieve his left knee joint symptoms.  
Progress notes dating from 1993 to June 1999 show that in 
February 1997, the veteran underwent arhtrocentesis of his 
left knee and 10cc of orange-yellow fluid was aspirated.  
Prior to the procedure, an examination showed generalized 
tenderness and there was limitation of extension of the left 
knee.  Forced passive extension produced discomfort.  There 
was palpable effusion but there was no apparent instability 
of his cruciate or collateral ligaments.  In September 1997, 
the veteran's left knee was evaluated due to the veteran's 
complaints of pain.  Examination of the left knee showed 
tenderness and crepitation of the patella.  The left knee 
motion was noted as essentially normal.  There was slight 
laxity of the anterior cruciate ligament and slight palpable 
effusion.  The diagnoses were post-traumatic arthritis and 
laxity of the anterior cruciate ligament.  An examination in 
January 1999 showed tenderness and slight swelling of the 
knee.  The left medial collateral ligament was lax permitting 
lateral motion of the tibia on the femur.  The anterior 
cruciate ligament of the left knee was also lax.  An 
examination in June 1999 showed laxity of the medial 
collateral ligament.  There was instability of the medial 
collateral and anterior cruciate ligament and crepitation was 
palpable with flexion and extension.

At his March 1994 VA examination, the veteran reported 
trouble with walking, standing, climbing stairs, and sitting.  
He indicated that he had pain in front of his knees and the 
sides.  The examiner diagnosed left knee strain due to the 
right knee giving out; overuse compensatory type strain.  X-
rays showed normal bones and joints in the knees.

At his August 1997 VA examination, the veteran reported that 
he took non-steroidals with some relief.  He reported pain 
and effusions, but did not have any significant mechanical 
symptoms such as giving way, locking, clicking, or popping.  

The examination showed flexion to 135 degrees and extension 
to 0 degrees.  His medial collateral ligament and lateral 
collateral ligament were both intact in full extension as 
well as 20 degrees of flexion.  His anterior and posterior 
drawers were negative.  He had a negative Lachman's test and 
negative Apleys, which was noted as tests that tell if there 
is meniscal damage.  He had no effusions and no patellar 
grinds.  He had point tenderness at his medial joint line.  
X-rays were noted as showing no abnormalities.  The diagnosis 
was possible left medial meniscal tear.

At his June 1998 VA examination, the veteran reported chronic 
knee pain, which he described as intermittent and associated 
with effusion.  He indicated that whenever he had effusion, 
he had limited range of motion and had the need to remove 
fluid from his knee.

The examination showed no evidence of effusion, swelling, or 
tenderness.  Grind was negative as was the Lachman's sign.  
There was no evidence of instability and no evidence of any 
crepitus.  Passive range of motion was extension to 0 degrees 
and flexion from 0 - 140 degrees.  It was noted that there 
was no limitation of motion due to pain.  There was no 
evidence of easy fatigability, no incoordination, and no 
greater limitation on range of motion due to pain.  It was 
also noted that this joint was prone to flare-ups and 
exacerbations.

The veteran's September 1998 VA examination showed no 
weakened movement, excess fatigability or incoordination.  It 
was noted that clearly pain during flare-ups could 
significantly limit function ability.  The examiner noted 
that the veteran had never been examined when he was in the 
midst of a painful occurrence and the question of impairment 
of range of motion because of pain could not be answered.  
Any attempt to answer such a question by history from the 
veteran was hindered by his circumstantiality and 
subjectivity.  The veteran reported no particular 
precipitants or aggravants of his episodic knee pain, 
included repeated use over a period of time of both knees.  
The diagnosis was left patellofemoral syndrome. 

At his March 2000 VA examination, the veteran reported pain 
in the left knee.  He indicated that he had difficulty with 
walking more than 2 to 3 blocks at a time.  

The examination showed swelling of the left knee and range of 
motion from maximum extension of 5 degrees to maximum flexion 
of 100 degrees.  There was no instability of the knee joint.  
There was a negative grind sign and a negative drawer sign.  
The diagnostic impression was strain of knee with no evidence 
of fatigability no incoordination at this point; internal 
derangement of the left knee secondary to tear of the medial 
meniscus.  The examiner noted that the veteran was prone for 
progression of this symptom.  X-rays showed normal bones and 
joint.

At his January 2002 VA examination, the veteran reported that 
he had difficulty walking prolonged distances and had 
difficulty going up and down steps although, the examiner 
noted, the veteran ambulated independently without a brace on 
the left knee.  

The examination showed no surgical scar sites, no swelling, 
range of motion of maximum extension of 5 degrees to maximum 
flexion of 100 degrees, negative drawer sign, negative grind 
sign, and no laxity of the joint.  The diagnostic impression 
was left knee strain and sprain with evidence of mild 
fatigability with no evidence of incoordination.  The 
examiner indicated that the condition of the left knee, in 
his opinion, was mild.  The examiner also noted that the 
veteran's knee condition was prone to fluctuations and it was 
not possible to predict the amount of dysfunction in the 
future.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
letter from H.N.S., M.D., dated March 1986; transcript of 
August 1991 RO hearing;VA examinations dated February 1991, 
September 1991, March 1994, August 1997, June 1998, September 
1998, March 2000, and January 2002; transcript of June 1992 
Central Office hearing; statement from H.N.S., M.D., dated 
April 1993 with progress notes dated 199 to June 1999.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, 
this case has been remanded by the Board in November 1996, 
May 1999, and February 2001 for addition development.

The February 2003 supplemental statement of the case informed 
the veteran of the VCAA.  In accordance with the requirements 
of the VCAA, the supplemental statement of the case informed 
the appellant what evidence and information VA would be 
obtaining.  It explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In the April 2002 Supplemental 
statement of the Case, the RO explained what portion of the 
evidence and information would be obtained by VA and what 
portion the veteran needed to provide.  Therefore, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected left knee strain with a torn meniscus 
is an original claim placed in appellate status by a notice 
of disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's left knee strain with a torn 
meniscus under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, mild impairment of the knee warrants a 10 
percent evaluation, a moderate impairment of the knee 
warrants a 20 percent evaluation, and a 30 percent evaluation 
requires severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

A 20 percent evaluation is provided for limitation of flexion 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, and extension of the leg limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint.  
When there is arthritis, confirmed by x-ray, and painful 
motion a 10 percent evaluation is warranted.  38 C.F.R. § 
4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98.

Analysis

Based on the current record, the medical evidence does not 
show that the veteran's service connected left knee 
disability warrants an evaluation in excess of 10 percent 
under Diagnostic Code 5257.  Clinical evaluations have found 
negative drawer and Lachman's sign with slight laxity and 
occasional swelling.  The March 2000 VA examination showed 
swelling of the left knee and range of motion from 5 to 100 
degrees.  There was no instability of the knee joint.  There 
was a negative grind sign and a negative drawer sign.  There 
was no evidence of fatigability and no incoordination.  The 
January 2002 VA examination showed no swelling, range of 
motion from 5 to 100 degrees, negative drawer sign, negative 
grind sign, and no laxity of the joint.  There was evidence 
of mild fatigability with no evidence of incoordination.  The 
examiner noted that the veteran's left knee condition was 
mild although he was prone to fluctuations.  There is no 
medical evidence that the veteran's left knee disability is 
manifested by moderate recurrent subluxation or lateral 
instability, or that it causes more than slight overall left 
knee impairment which would warrant an evaluation in excess 
of 10 percent under Diagnostic Code 5257.  Therefore, a 
preponderance of the evidence is against a higher evaluation 
under this diagnostic code.

Although the veteran's private physician H.N.S., M.D. had 
diagnosed post traumatic degenerative arthritis in both knees 
in 1997, the physician did not provide x-ray evidence of 
arthritis.  VA x-rays taken from March 1994 to March 2000 
showed no evidence of left knee arthritis.  There is also no 
medical evidence of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees to warrant a 20 percent 
evaluation under Diagnostic Codes 5260 or 5261.  There is no 
evidence of ankylosis, so that 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 may not be applied.

The veteran's left knee disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. 4.40 and 4.45.  As noted above, there 
is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of 10 percent under the applicable rating criteria.  
See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  It 
is concluded that the veteran is adequately compensated for 
his demonstrated level of left knee symptomotology to include 
functional loss by the assigned 10 percent evaluation for the 
entire period covered.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's left knee disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria. It is noted that the 10 percent rating for the 
veteran's left knee disability for the period covered 
accounts for what is considered to be the average impairment 
of earning capacity for veteran's disability.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee strain with a torn meniscus is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

